PER CURIAM.
The application is granted in part. The judgment of the court of appeal, 644 So.2d 211, is amended to clarify that the reversal of a default judgment does not result in a dismissal, with prejudice, of plaintiffs claims. When, as here, the plaintiff has failed to establish a prima facie case against the defendant at the confirmation hearing, the plaintiffs claims aré not rejected; rather, the case is remanded to the trial court for further proceedings. See Ascension Builders v. Jumonville, 262 La. 519, 263 So.2d 875, 879 (1972); Griffin v. Pecanland Mall Association, Ltd., 535 So.2d 770, 772-73 (La.App. 2nd Cir.1988), and the cases cited therein. Accordingly, this matter is remanded to the trial court for further proceedings.